UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM CALLAS, THOMAS CASSESE,

and NATALIE FERD,
Plaintiffs, ORDER
- against - 19 Civ. 1478 (PGG)
S&P GLOBAL, INC.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Plaintiffs in this ERISA action have moved to file under seal the administrative
record, (Dkt. No. 40) The supporting declaration states that the record “contains sensitive,
personal information regarding [Plaintiffs’ ] employment with Defendant.” (Reynolds Decl.
(Dkt. No. 41) 93) The administrative record does not appear to contain the type of information
that would ordinarily be subject to sealing under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 119-20 (2d Cir. 2006). Certain documents (such as the Summary Plan Description), contain
no employee-specific information at all. Accordingly, the parties are directed to file with this
Court by March 23, 2020 an exhibit-by-exhibit justification under Lugosch of why the
administrative record should be sealed. Ifthe parties wish to propose specific redactions under
Lugosch, they should do so in accordance with this Court’s Individual Rules of Practice.

Dated: New York, New York

March 16, 2020
SO ORDERED,

 

Paul G. Gardephe
United States District Judge

 
